DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the motor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, it is unclear as to how the sensor can be positioned above an axis of rotation of the platen because the axis extends infinitely in the longitudinal direction.
In claim 20, you claim wherein the axis of rotation is perpendicular to the polishing surface, but it appears that the only instance that the axis of rotation of the sensor is perpendicular to the polishing surface is when it is attached to the arm.  If this is the case then in this instance the sensor would not be laterally stationary. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3-5,7-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (2017/0239778) in view of Gotkis et al. (6,951,503) and Shimozaki et al. (9,156,122).
In reference to claim 1, Maruyama et al. teaches a chemical mechanical polishing apparatus comprising a platen, 2, having a top surface to hold a polishing pad, 3, a carrier head,1, to hold a substrate, W, against a polishing surface of the polishing pad during a polishing process, (pp 0051), a temperature monitoring system including a non-contact thermal sensor, 39, positioned above the platen to have a field of view of a portion of the polishing pad on the platen, (pp 0059).
In reference to claim 8, Maruyama et al. teaches wherein the temperature monitoring system is configured to measure a temperature of the portion of the polishing pad, (pp 0059).
In reference to claim 11, Maruyama et al. teaches a heater and/or cooler, and a controller  configured to adjust operation of the heater and/or cooler based on the temperature profile so as to improve temperature uniformity of the polishing pad, (col. 60).
Maruyama et al. teaches all the limitations of the claims except for the sensor being rotatable by a motor around an axis of rotation so as to move the field of view across the polishing pad, a rotatable sensor support coupled to the motor such that rotation of the support by the motor rotates the sensor, the sensor support comprises an arm extending over the polishing pad, the sensor support is rotatable about a longitudinal axis of the sensor support, wherein the thermal sensor is movable along the support, a controller coupled to the motor and the temperature monitoring system and configured to control the motor so as to cause the thermal sensor to make measurements at a plurality of positions on the polishing pad, the controller is configured to generate a temperature profile of the polishing pad based on measurements at the plurality of positions on the polishing pad, wherein the temperature profile is a radial profile, wherein the temperature profile is an angular profile about an axis of rotation of the platen, wherein the temperature profile is a 2D profile and wherein the axis of rotation of the thermal sensor is parallel to the axis of rotation of the platen.
Gotkis et al. teaches sensor, 202A, being rotatable  around an axis of rotation by an actuator, 206, so as to move the field of view across the polishing pad, a rotatable sensor support comprises an arm, 202A, extending over the polishing pad, the sensor support is rotatable about a longitudinal axis, 209, of the sensor support, wherein the thermal sensor is movable along the support, 208, and wherein the axis of rotation of the thermal sensor is parallel to the axis of rotation of the platen, (col. 4, line 57-col. 5, line 1).  Gotkis et al. also teaches a controller coupled to the sensor, and that the sensor takes measurements at a plurality of positions on the polishing surface, (col. 5, lines 45-51).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Maruyama et al. with a rotatable support on an arm extending over the polishing pad in order to support the sensor, 39, of Maruyama et al., and thus provide for it to be rotatable about a longitudinal axis of the support arm and is movable along the support in order \ to control the actuator so as to cause the thermal sensor to make measurements at a plurality of positions on the polishing pad as taught by Gotkis et al. in order to provide the tool of Maruyama et al. with the ability to more efficiently monitor the temperature of the polishing surface by taking various measurements in a sweeping motion.
It would have been further obvious to provide the tool of Maruyama et al. with a controller configured to generate a temperature profile of the polishing pad based on measurements at the plurality of positions on the polishing pad, wherein the temperature profile is a radial profile, wherein the temperature profile is an angular profile about an axis of rotation of the platen, wherein the temperature profile is a 2D profile, since Maruyama et al. teaches creating a continuous monitoring and controlling of the temperature based on the sensed measurements of the thermal sensor, 39, (pp 0060 and 0061), and Gotkis et al. teaches, “the invention may employ various computer-implemented operations involving data stored in computer systems…Usually though not necessarily, these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined and otherwise manipulated, (col. 7, lines 9-29).  Therefore, one could expect to produce a profile with a plurality of measurement positions since the sensor is being moved in order to scan the entire polishing surface, and it would be obvious to produce various profiles based on the type of motion being applied to the thermal sensor. 

Gotkis et al. teaches an actuator, 206, that provides the movement of the sensor, but is silent on the actual structure of the actuator.  
Shimozaki et al. teaches a motor 56, that drives arm, 55, (col. 5, lines 43-50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Gotkis et al. with a motor in order to control the movement of the sensor, since it is old and well known to power a support arm with a motor attached to the arm, and Gotkis is silent as to the structure of the actuator. 

Allowable Subject Matter
Claims 2 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18 and 19 are allowed.
Claim 18 is allowable because the limitation of rotating a thermal sensor about an axis of rotation such that a field of view of the thermal sensor sweeps across a polishing surface of a chemical mechanical polishing pad while the thermal sensor remains laterally stationary, was not found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (2010/0035518), Elledge et al. (6,872,132) and Nabeya et al. (2010/0151771).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        November 5, 2022